On Petition for a Rehearing.
Ross, J.
The appellants file a motion which they denominate a “motion to vacate judgment and remand cause,” in which it is urged that this “court has no jurisdiction of appeals from a judgment’s review,” the Supreme Court alone having such jurisdiction.
Motions such as this is denominated are unknown to the practice in this court, after the case has been decided, but we will recognize it as a petition for a rehearing, and so consider it.
The judgment reviewed by the court below was rendered in an action brought by the appellee against the appellants to recover a balance of about eleven hundred dollars due.upon an account for broken stone sold and delivered by him to them. Upon a trial of the cause, the jury returned a special verdict, assessing appellee’s damages at six hundred and eight dollars and eighty cents. Upon the special verdict, the court, instead of rendering judgment in favor of the appellee, gave the appellants judgment.
The original action being simply an action to recover money, and the amount in controversy being less than thirty-five hundred dollars, if an appeal had been taken from that judgment, this court alone would have had *246jurisdiction of such appeal. The appellee, however, instead of taking an appeal, sought a review of the.judgment for errors apparent on the face of the record.
Filed June 24, 1893.
Proceedings brought to review a judgment are merely an incident to, and part of, the original action, and not a separate and independent action. If this court had jurisdiction, which can not well be questioned in this case, had an appeal been taken from the original judgment, proceedings to review would not divest it of that jurisdiction.
Petition overruled.